                          exteUNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


  In re:                                                        Chapter 11

  STEEL CITY POPS HOLDING, LLC, et al.1,                        Case No. 19-04687-11

                         Debtors.                               (Jointly Administered)



                DEBTORS’ EMERGENCY MOTION TO SET
  EXPEDITED HEARING ON DEBTOR’S MOTION TO EXTEND DEADLINE TO FILE
                SALE MOTION AND RELATED DEADLINES

           Steel City Pops Holding, LLC and its Debtor affiliates Steel City Pops B’ham, LLC; Steel

 City Pops DTX, LLC; Steel City Pops FWTX, LLC; and Steel City Pops, LKY, LLC, as debtors

 and debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”),

 respectfully state the following in support of this motion (this “Motion”):

                                                Relief Requested

           1.     The Debtors seek entry of an order (the “Order”), substantially in the form attached

 hereto as Exhibit A setting the following motion for an expedited hearing:

           a.     Motion to Extend Deadline to File Sale Motion and Related Deadlines [Doc. 74]
                  (the “Extension Motion”)

                                                 Basis for Relief

           2.     Bankruptcy Rule 9006(c) provides that the Court, for cause shown, may in its

 discretion with or without notice reduce the notice period normally required for motions.

 Bankruptcy Rule 4001(b) provides that the Court may conduct preliminary hearings on requests


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235);
 Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898) The
 Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama 35209. The Debtors have filed a motion
 for joint administration with the Court.


                                                          1
Case 19-04687-DSC11             Doc 75     Filed 12/23/19 Entered 12/23/19 16:19:45                      Desc Main
                                          Document     Page 1 of 6
 to use cash collateral at which the Court may grant the use of cash collateral only to the extent

 necessary to avoid immediate and irreparable harm to the Debtors’ estates.

         3.     The Debtors seek to extend deadlines set forth in this Court’s prior Second Interim

 Dip Order [Doc. 64], one of which is set to expire on December 26, 2019.

         4.     The Debtors note that other related matters in this Case have already been set for

 hearing in these cases on Thursday, January 2, 2020 at 9:30, and suggest setting the Motion on that

 date.

                                                Notice

         5.     The Debtors will provide notice of this Motion to: (a) the Office of the Bankruptcy

 Administrator for the Northern District of Alabama; (b) the holders of the 50 largest unsecured

 claims against the Debtors (on a consolidated basis); (c) counsel for secured creditors; (d)

 equipment and real property lessors; (e) the United States Attorney’s Office for the Northern

 District of Alabama; (f) the United States Internal Revenue Service; (g) relevant state taxing

 authorities; (h) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

 submit that, in light of the nature of the relief requested, no other or further notice need be given

                                          No Prior Request

         6.     No prior request for the relief sought in this Motion has been made to this or any

 other court.




                            [Remainder of Page Intentionally Left Blank]




                                                   2
Case 19-04687-DSC11         Doc 75    Filed 12/23/19 Entered 12/23/19 16:19:45               Desc Main
                                     Document     Page 2 of 6
        WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.



 Birmingham, Alabama                      /s/ Samuel C. Stephens
 Dated: December 23, 2019                 Lee R. Benton
                                          Samuel C. Stephens
                                          BENTON & CENTENO, LLP
                                          2019 Third Avenue North
                                          Birmingham, Alabama 35203
                                          Phone 205.278.8000
                                          Fax      205.278.8005
                                          Email: lbenton@bcattys.com
                                                 sstephens@bcattys.com

                                          Proposed Counsel to the Debtors




                                             3
Case 19-04687-DSC11      Doc 75    Filed 12/23/19 Entered 12/23/19 16:19:45        Desc Main
                                  Document     Page 3 of 6
                                      Exhibit A


                                   Proposed Order




Case 19-04687-DSC11   Doc 75    Filed 12/23/19 Entered 12/23/19 16:19:45   Desc Main
                               Document     Page 4 of 6
                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


  In re:                                                        Chapter 11

  STEEL CITY POPS HOLDING, LLC, et al.1,                        Case No. 19-04687-11

                         Debtors.                               (Jointly Administered)


                            ORDER SETTING MOTION FOR HEARING

           Upon the Motion2 of the above-captioned Debtors for entry of an order (this “Order”),

 setting the Second DIP Motion for expedited hearing and granting them such other and further

 relief as the Court deems just and proper, all as more fully set forth in the Motion; and this Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order

 of Reference from the United States District Court for the Northern District of Alabama, dated July

 16, 1984, as amended on July 17, 1984; and this Court having found that this is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

 Article III of the United States Constitution; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

 the Motion were appropriate under the circumstances and no other notice need be provided; and

 this Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing before this Court (the “Hearing”); and this Court having determined



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235);
 Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898) The
 Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama 35209. The Debtors have filed a motion
 for joint administration with the Court.
 2
           Capitalized terms shall have the same meanings as defined in the Motion unless otherwise defined herein.




Case 19-04687-DSC11             Doc 75     Filed 12/23/19 Entered 12/23/19 16:19:45                      Desc Main
                                          Document     Page 5 of 6
 that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Debtor’s Motion to Extend Deadline to File Sale Motion and Related

 Deadlines is hereby set for hearing at the United States Bankruptcy Court for the Northern District

 of Alabama, Robert S. Vance Federal Building, 1800 Fifth Avenue North, Birmingham, Alabama

 35203 on Thursday, January 2, 2020 at 9:30 AM (prevailing Central Time) and the notice periods

 for the hearings on the foregoing motion is reduced accordingly.

        3.      The Debtors, proposed counsel for the Debtors, or any other agent for the Debtors,

 shall provide notice of such hearings by serving a copy of this Order on the service lists identified

 in the Extension Motion.

        4.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.



 Dated: __________, 2019                       __________________________________________
 Birmingham, Alabama                           UNITED STATES BANKRUPTCY JUDGE




Case 19-04687-DSC11         Doc 75    Filed 12/23/19 Entered 12/23/19 16:19:45              Desc Main
                                     Document     Page 6 of 6
